The Interim Report of the Special Master, dated September 7, 1946, is approved. The Court finds that the course of procedure set forth in the Interim Report, which the Special Master has followed of entering orders staying further proceedings as to particular defendants upon stipulations received in evidence which in the opinion of the Special Master justify such course, is within the discretion of the Special Master. The Court further finds that the steps set forth in the recommendations of the Special Master in the Interim Report numbered one, two, three, four, five, six, and seven as to procedure for the future disposition of the case, are within the discretion of the Special Master and are ap*800proved as appropriate under the special circumstances of this case. The Court therefore orders and directs the Special Master to continue the proceedings in accordance with said recommendations. The Court further orders that the recommendation of the Special Master as to the apportionment of costs be adopted and costs to this date shall be taxed as recommended in the Interim Report. The objections of the Fruit Growers Express Company to the proposed apportionment of costs are overruled.